 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    JOEL NUNEZ,                                       Case No. 1:19-cv-00686-AWI-SAB (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATION, AND DENYING
13           v.                                         PLAINTIFF’S EX PARTE EMERGENCY
                                                        MOTION FOR TEMPORARY
14    RALPH DIAZ, et al.,                               RESTRAINING ORDER AND
                                                        PRELIMINARY INJUNCTION
15                       Defendants.
                                                        (ECF Nos. 2, 15)
16

17          Plaintiff Joel Nunez is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 30, 2019, the assigned Magistrate Judge filed findings and recommendation

21   recommending that Plaintiff’s ex parte emergency motion for a temporary restraining order and a

22   preliminary injunction be denied. (ECF No. 15.) The findings and recommendation were served

23   on Plaintiff and contained notice that any objections thereto were to be filed within thirty (30)

24   days after service. (Id. at 5.) No objections have been filed and the time in which to do so has

25   now passed.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

27   de novo review of this case. Having carefully reviewed the entire file, the Court finds that the

28   findings and recommendations are supported by the record and by proper analysis.
                                                        1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1.    The findings and recommendation filed on August 30, 2019, (ECF No. 15), are

 3               adopted in full;

 4         2.    Plaintiff’s ex parte emergency motion for a temporary restraining order and a

 5               preliminary injunction, (ECF No. 2), is DENIED; and

 6         3.    This action is referred back to the assigned Magistrate Judge for further

 7               proceedings.

 8
     IT IS SO ORDERED.
 9

10   Dated: October 22, 2019
                                              SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
